      Case 1:20-cv-00323-LY Document 102 Filed 04/23/20 Page 1 of 2



                 iN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                                                            ZQZUAPR23   AHII:37
                            AUSTIN DIVISION

PLANNED PARENTHOOD CENTER          §
FOR CHOICE, PLANNED                §
PARENTHOOD OF GREATER TEXAS        §
SURGICAL HEALTH SERVICES,          §
PLANNED PARENTHOOD SOUTH           §
TEXAS SURGICAL CENTER, WHOLE       §
WOMAN'S HEALTH, WHOLE              §
WOMAN'S HEALTH ALLIANCE,           §
SOUTHWESTERN WOMEN'S               §
SURGERY CENTER, BROOKSIDE          §
WOMEN'S MEDICAL CENTER PA          §
D/BA BROOKSIDE WOMEN'S             §
HEALTH CENTER AND AUSTIN'S         §
WOMEN'S HEALTH CENTER,             §
ROBIN WALLACE, M.D., M.A.S.,       §
ALAMO CITY SURGERY CENTER          §
PLLC D/B/A ALAMO WOMEN'S           §
REPRODUCTIVE SERVICES,             §
HOUSTON WOMEN'S                    §
REPRODUCTIVE SERVICES, AND         §
HOUSTON WOMEN'S CLINIC,            §
                PLAINTIFFS,        §
                                   §
V.                                 §    CAUSE NO. A-20-CV-323-LY
                                   §
GREG ABBOTT, GOVERNOR OF           §
TEXAS, KEN PAXTON, ATTORNEY        §
GENERAL OF TEXAS, PHIL WILSON      §
ACTING EXECUTIVE                   §
COMMISSIONER OF THE TEXAS          §
HEALTH AND HUMAN SERVICES          §
COMMISSION, STEPHEN BR1NT          §
CARLTON, EXECUTIVE DIRECTOR        §
OF THE TEXAS MEDICAL BOARD,        §
KATHERINE A. THOMAS,               §
EXECUTIVE DIRECTOR OF THE          §
TEXAS BOARD OF NURSING, EACH       §
IN THEIR OFFICIAL CAPACITY, AND    §
MARGARET MOORE, DISTRICT           §
ATTORNEY FOR TRAVIS COUNTY,         §
JOE GONZALES, CRIMINAL              §
          Case 1:20-cv-00323-LY Document 102 Filed 04/23/20 Page 2 of 2




 DISTRICT ATTORNEY FOR BEXAR                    §
 COUNTY, JAIME ESPARZA, DISTRICT                §
 ATTORNEY FOR EL PASO COUNTY,                   §
 JOHN CREUZOT, DISTRICT                         §
 ATTORNEY FOR DALLAS COUNTY,                    §
 SHAREN WILSON, CRIMINAL                        §
 DISTRICT ATTORNEY TARRANT                      §
 COUNTY, RICARDO RODRIGUEZ, JR.,                §
 CRIMINAL DISTRICT ATTORNEY                     §
 FOR HIDALGO COUNTY, BARRY                      §
 JOHNSON, CRIMINAL DISTRICT                     §
 ATTORNEY FOR MCLENNAN                          §
 COUNTY, KTM OGG, CRIMINAL                      §
 DISTRICT ATTORNEY FOR HARRIS                   §
 COUNTY, AND BRIAN MIDDLETON                    §
 CRIMINAL DISTRICT ATTORNEY                     §
 FOR FORT BEND COUNTY, EACH IN                  §
 THEIR OFFICIAL CAPACITY,                       §
                  DEFENDANTS.                   §



                                             ORDER

       Before the court is the Plaintiffs' Notice of Withdrawal of Plaintiffs' Motion for Preliminary

Injunction filed April 23, 2020 (Clerk's Doe. #101). As the notice informs the court that Plaintiffs

have withdrawn their request for a preliminary injunction,

       IT IS   ORDERED that the court's Order Extending Order Granting Plaintiffs' Second

Motion for Temporary Restraining Order and Scheduling Order for Plaintiffs' Motion for

Preliminary Injunction signed April 14, 2020, is in all respects   VACATED and the telephonic

hearing on Plaintiffs' motion for preliminary injunction set for April 29, 2020 at 9:30 is

CANCELED.

       SIGNED    thisday of             April, 202



                                                        ED STAT

                                                    2
